—In proceedings, inter alia, to invalidate the petition designating respondents Alfred Sharpton as a candidate in the Democratic Party primary election to be held on September 12, 1978 for the public office of State Senator from the 17th Senatorial District, the appeal is from so much of a judgment of the Supreme Court, Kings County, dated August 26, 1978, as, after a hearing and after invalidating the candidacy of Alfred Sharpton, denied the petition insofar as it sought to have the designating petition declared invalid. Judgment affirmed, without costs or disbursements (see Matter of Grieco v Bader, 43 Mise 2d 245 and cases cited therein). Mollen, P. J., Damiani, Shapiro and O’Connor, JJ., concur.